USDC IN/ND case 3:19-cv-01094-RLM-MGG document 7 filed 08/19/20 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

JEVON D. OLLINS,

              Petitioner,

                    v.                    CAUSE NO. 3:19-CV-1094-RLM-MGG

WARDEN,

              Respondent.

                              OPINION AND ORDER

      Jevon D. Ollins, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (MCF 19-04-337) in which a

disciplinary hearing officer found him guilty of Possession of Cellular Phone in

violation of Indiana Department of Correction offense A-121 on May 23, 2019.

Mr. Ollins lost 180 days earned credit time and demoted from Credit Class 1 to

Credit Class 2.

      Mr. Ollins argues there was insufficient evidence to find him guilty because

no cell phone was found. In the disciplinary context, “the relevant question is

whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-

456 (1985).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that
      the findings of the disciplinary board were without support or
      otherwise arbitrary. Although some evidence is not much, it still
      must point to the accused’s guilt. It is not our province to assess the
USDC IN/ND case 3:19-cv-01094-RLM-MGG document 7 filed 08/19/20 page 2 of 3


      comparative weight of the evidence underlying the disciplinary
      board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). A conduct report alone can be sufficient

evidence to support a finding of guilt. McPherson v. McBride, 188 F.3d 784, 786

(7th Cir. 1999). The conduct report for this incident states:

            On 4/13/2019 at approximately 7:20am I Officer J. Querry
      was completing random cell searches in LHU with Sergeant D.
      Waller. We started searching cell 345/346 when Sergeant Waller
      noticed what appeared to be a cell phone charger attached to the
      back of offender Ollins’ TV. We stopped searching the cell and asked
      offender Ollins to strip out at which time Ollins stepped back into
      his cell and complied. During the strip search I was just inside the
      door of the cell with Sergeant Waller behind me. While I was
      searching offender Ollins’ clothes I noticed that he seemed to be
      hiding his left arm and armpit area. I asked him to raise his arm
      and show the area to me at which time he took out what appeared
      to be a small plastic device and dump it into the toilet and flush it
      before I was able intercept it I believe the device to be a cell phone
      based on the unauthorized charger I found as well as what I
      witnessed before the toilet was flushed.

ECF 2-1 at 5.

      Given the conduct report, it wasn’t necessary for the hearing officer to have

a cell phone to find Mr. Ollins guilty. Mr. Ollins was found with what appeared

to be a cell phone charger, then threw what looked like a cell phone into the toilet

and flushed it while being searched. Given those facts, it wasn’t arbitrary or

irrational for the DHO to have found Mr. Ollins had a cell phone.

      Mr. Ollins doesn’t need a certificate of appealability to appeal this order,

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit

Court, 569 F.3d 665, 666 (7th Cir. 2009). But he can’t proceed in forma pauperis




                                         2
USDC IN/ND case 3:19-cv-01094-RLM-MGG document 7 filed 08/19/20 page 3 of 3


on appeal because, under 28 U.S.C. § 1915(a)(3), an appeal in this case could

not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas

Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES the Petitioner leave to appeal in forma pauperis.

      SO ORDERED on August 19, 2020


                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
